Citation Nr: 0523135	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  98-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for flat feet.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a vision disorder.

5.  Entitlement to service connection for a throat disorder.

6.  Entitlement to service connection for a left side injury.

7.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, inter alia, held that new and 
material evidence had not been received to reopen a claim for 
service connection for a psychiatric disorder, and denied 
service connection for the remaining disorders currently on 
appeal.

This claim was previously before the Board and denied in 
February 2000.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2001 order, the Court vacated the Board's 
decision, and remanded the matter to the Board for actions 
consistent with the parties' Joint Motion for Remand and to 
Stay Proceedings.

When this matter was initially returned to the Board, it was 
noted that the record contained prior statements from the 
veteran in which he requested a hearing before a member of 
the Board.  In July 2002, the Board sent the veteran a letter 
indicating that he was scheduled for a hearing at the Board 
in September 2002.  Later in July 2002, the veteran and his 
representative contacted the Board and requested that the 
hearing request be withdrawn, and that the Board proceed with 
adjudication of the appeal.  

In a September 2002 decision, the Board reopened the claim 
for service connection for a psychiatric disability and 
decided to undertake further development of it.  In October 
2003, the Board remanded this claim so that the development 
could be conducted at the RO.  

The September 2002 Board decision also denied the veteran's 
remaining claims.  The veteran appealed the denials to the 
Court.  In a June 2003 order, the Court vacated the Board's 
decision, and remanded the matter to the Board for actions 
consistent with the parties' Joint Motion for Remand and to 
Stay Proceedings.  The Court noted that the Board failed to 
sufficiently articulate its reasons and bases for the finding 
that the appellant was properly notified of the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  In November 2003, the Board remanded the service 
connection claims to the RO for further development.  

The claims are now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's active service aggravated his schizophrenia beyond 
its normal progression.  

3.  The competent medical evidence demonstrates that the 
veteran does not have flat feet.

4.  The competent medical evidence demonstrates that the 
veteran does not have a low back disorder.

5.  The competent medical evidence demonstrates that the 
veteran does not have a vision disorder.

6.  The competent medical evidence demonstrates that the 
veteran does not have a throat disorder.

7.  The competent medical evidence demonstrates that the 
veteran does not have a left side injury.

8.  The competent medical evidence demonstrates that the 
veteran does not have a bilateral ankle disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for schizophrenia is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Entitlement to service connection for flat feet is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  Entitlement to service connection for a low back disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  Entitlement to service connection for a vision disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

5.  Entitlement to service connection for a throat disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

6.  Entitlement to service connection for a left side injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

7.  Entitlement to service connection for a bilateral ankle 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims in the November 1997 rating decision 
on appeal, and the July 1998 statement of the case.  
Additionally, an April 2005 supplemental statement of the 
case (SSOC) addressed the veteran's psychiatric claim on the 
merits.  The RO sent the veteran a letter in January 2004 
that explained the notice and duty to assist provisions of 
the VCAA with respect to each of the veteran's claims, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, an October 2004 
SSOC and the April 2005 SSOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

The Board acknowledges that the report of a May 2004 VA 
examination notes receipt of Social Security Administration 
(SSA) benefits for an unspecified physical problem.  However, 
the Board has determined that this claim may be fully and 
fairly adjudicated without obtaining the veteran's SSA 
records.  The VA's denials are based on the fact that the 
evidence does not establish that the veteran currently has 
the claimed disabilities.  There is no indication that the 
SSA's records contain information relevant to this 
determination.  The veteran has not identified the SSA's 
records as pertinent to his claims, or alleged that they 
would demonstrate the claimed disorders.  Therefore, the 
Board's duty to assist is not triggered because such a duty 
is "limited to (securing) specifically identified documents 
that, by their description would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
diseases, including organic disease of the nervous system,  
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Entitlement to service connection for schizophrenia 

Based on a thorough review of the record, the Board finds 
that the evidence for and against the veteran's claim is at 
least in equipoise, and thus supports the veteran's claim for 
service connection for schizophrenia.  

The record before the Board establishes that the veteran had 
been treated for and diagnosed with schizophrenia prior to 
entry into active service.  Treatment records from a private 
community mental health service reflect treatment from March 
1984 to March 1998.  These records consistently report that 
the veteran had a history of psychiatric hospitalizations in 
1976, 1987, 1988, 1992, 1994, and 1996.  The records also 
consistently reflect a diagnosis of paranoid schizophrenia.  
The records are silent for any medical opinion relating the 
veteran's current schizophrenia to his active service.

Evidence against the veteran's claim consists of the report 
of a March 2005 VA psychiatric examination.  The report 
provides that the examiner reviewed the veteran's claims file 
and sets forth the current findings.  The resulting Axis I 
diagnosis was schizophrenia, paranoid type.  

Further, the examiner stated that the veteran's records and 
history show that he clearly had paranoid schizophrenia 
before entering the service.  It was impossible to speculate 
as to whether the veteran's active service aggravated his 
paranoid schizophrenia beyond the normal progression of the 
disorder.  The course of schizophrenia was extremely variable 
and there are times of remission and aggravation.  It 
appeared that the veteran's symptoms were aggravated by a 
combination of his noncompliance with medication and the 
demands of basic training.  Whether or not this changed the 
normal progression of the disorder in the future was complete 
speculation and the examiner was unable to make any 
reasonable comment on the issue.  

As to whether it was at least as likely as not that the 
veteran's currently diagnosed condition was causally related 
to some incident of his active duty, the examiner opined that 
the veteran's current situation was not causally related to 
or aggravated by his service.  There was no evidence in the 
record that there was one clear service incident that 
continued to cause significant disability up to this time.  

Evidence in favor of the veteran's claim consists in part of 
a March 2002 statement from R. V., M.D., which indicates that 
the veteran had been attending the private community mental 
health service from 1983-84 to the present.  Dr. R. V. 
reiterated the veteran's history of a pre-service 
hospitalization for emotional problems in 1978, followed by 
service enlistment in 1980.  Dr. R. V. indicated that the 
veteran's psychiatric condition had alternated "between 
decompensation and recompensation" over the years, and he 
attended the clinic fairly regularly.  Dr. R. V. stated that 
"I believe that [the veteran's] emotional problems were 
aggravated by his experience in the service, which he 
describes as harsh treatment and physical abuse by his drill 
instructor."  The veteran reported that he was not taking any 
medication prior to enlisting in the service or while in the 
service.

An April 2002 statement from Dr. R. V. also supports the 
veteran's claim.  Dr. R. V. listed the medications that the 
veteran was presently taking, and indicated that the 
veteran's current diagnosis was schizophrenia, paranoid type.  
Dr. R. V. stated that the veteran's "problems were aggravated 
by his experiences in the service," which he indicated the 
veteran described as "harsh treatment and physical abuse by 
his drill instructor."

The Board finds that the positive opinions by Dr. R. V., 
which are based on actual treatment of the veteran, are at 
least as probative as the inconsistent March 2005 VA 
examination report, which states both that it was impossible 
to speculate as to whether the veteran's active service 
aggravated his schizophrenia beyond its normal progression, 
and that the demands of basic training did in part aggravate 
the veteran's symptoms.  Thus, applying the benefit of the 
doubt doctrine, service connection is warranted.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for flat feet, a low back 
disorder, a vision disorder, a throat disorder, a left side 
injury, and a bilateral ankle disorder.

The veteran's service medical records include an October 1980 
Report of Medical History, on which he reported a history of 
foot trouble and nervous trouble.  The October 1980 service 
entry examination report shows a finding of mild pes planus.  
The remainder of the service medical records are silent for 
any further complaints or clinical findings with respect to 
the claimed disabilities.  In February 1981, the veteran was 
discharged from service for reasons that included a lack of 
motivation and physical inaptitude.

Following service separation, the veteran testified at many 
hearings, and those hearing transcripts are in the record.  
However, those hearings were primarily in support of the 
veteran's claim for service connection for a psychiatric 
disorder.  The record also contains numerous statements from 
the veteran, which the Board has reviewed.

Private treatment records reveal that in April 1997 the 
veteran was seen with complaints of a painful left ankle.  He 
was treated with a "figure 8" wrap.  

The report of a May 2004 VA orthopedic examination provides 
that the veteran's medical records were reviewed.  The report 
sets forth the results of physical examination of the 
veteran's feet in detail.  The pertinent diagnosis was 
subjective complaint of pain in both feet, gradual onset.  
Currently, there was no evidence of flat feet, but there were 
heel spurs.  The examiner commented again that there was no 
evidence of flat feet, but there was a minor heel spur on 
both sides.  The condition was most likely symptom-producing 
and the veteran's complaints of pain in the feet were not 
related to his military service.  It was anticipated that 
this was not aggravated by the veteran's short military 
career.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for flat feet, a low 
back disorder, a vision disorder, a throat disorder, a left 
side injury, and a bilateral ankle disorder.  The evidence 
does not show that the veteran has any of the current claimed 
conditions.  

Initially, the Board notes that the record is entirely silent 
for any medical evidence of a current left side injury, a 
vision disorder, a throat disorder, and a low back disorder.   

In regard to the veteran's claim for service connection for 
an ankle disorder, the Board acknowledges that in 1997, the 
veteran was seen for complaints of left ankle pain and 
treated with a bandage.  However, the record (including the 
veteran's service medical records) is otherwise negative for 
any current evidence of an ankle disorder, which is causally 
related to an incident of the veteran's active service.  
Without such evidence, the claim for service connection for a 
bilateral ankle disorder must fail.

Regarding the veteran's claim for service connection for flat 
feet, the Board notes that upon entry into service in October 
1980, the veteran was noted to have mild pes planus.  
Otherwise, the veteran's service medical records and post-
service records are entirely negative for any findings 
pertaining to flat feet.  As such, there is no basis to award 
service connection for flat feet.

The Board recognizes the veteran's own assertions that he has 
flat feet, a low back disorder, a vision disorder, a throat 
disorder, a left side injury, and a bilateral ankle disorder, 
all due to his service.  However, as a layperson, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis.  Espiritu, supra.  As 
a result, his own assertions do not constitute competent 
medical evidence that he has any of the claimed disorders. 

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In issues such as these, where the law and not the evidence 
is dispositive of the issue before the Board, the claims 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis, supra.  
Accordingly, entitlement to service connection for flat feet, 
a low back disorder, a vision disorder, a throat disorder, a 
left side injury, and a bilateral ankle disorder is denied.

As the preponderance of the evidence is against the veteran's 
claims for service connection for flat feet, a low back 
disorder, a vision disorder, a throat disorder, a left side 
injury, and a bilateral ankle disorder, the benefit of the 
doubt doctrine is not for application.  See generally 
Gilbert, supra; Ortiz, supra.

	(CONTINUED ON NEXT PAGE)










ORDER

Service connection for schizophrenia is granted.

Service connection for flat feet is denied. 

Service connection for a low back disorder is denied.

Service connection for a vision disorder is denied.

Service connection for a throat disorder is denied.

Service connection for a left side injury is denied.

Service connection for a bilateral ankle disorder is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


